Citation Nr: 9909088	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-00 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disability, to include arthritis.  

2.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from April 1972 to 
April 1975, and from November 1983 to May 1996.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case, as it 
concerns a wrist disability, arises from an October 1996 
rating action, with which the veteran disagreed in November 
1996.  A statement of the case was issued later that month, 
and a substantive appeal was received in December 1996.  In 
March 1998, the veteran appeared at a personal hearing before 
the undersigned Member of the Board, in Washington, DC., and, 
in July 1998, the matter was remanded to the RO for 
additional development.  A supplemental statement of the case 
was issued in July 1998, and the matter was returned to the 
Board.  In January 1999, the veteran appeared at another 
personal hearing before the undersigned in Washington, where 
this issue, as well as the issue concerning service 
connection for tinnitus, was discussed.  

The matter concerning tinnitus arises from a November 1996 
rating action, with which the veteran disagreed in December 
1996.  A statement of the case was issued in July 1997, and a 
substantive appeal was received in August 1997.  At the 
previously mentioned hearing conducted in March 1998, the 
issue regarding  tinnitus was also considered.  When the 
Board examined the claims file in preparation for its July 
1998 decision, however, the substantive appeal which the 
veteran had prepared in August 1997 was not found therein.  
(This apparently occurred because the claims file was 
forwarded to the Board in July 1997 for appellate review and, 
when the August 1997 substantive appeal was received by the 
RO, it was retained in a temporary file there, rather than 
forwarded directly to the Board.)  Since it was clear that 
the veteran sought to establish service connection for 
tinnitus at the time of the 1998 hearing, but the Board was 
under the impression that an appeal in that regard had not 
been perfected, the July 1998 decision mistakenly directed 
the RO to construe the veteran's testimony as an attempt to 
reopen this claim.  The RO complied with those instructions 
and determined, in a July 1998 rating action, that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  Given, however, that the record clearly 
establishes that the veteran perfected an appeal with respect 
to the denial of his original claim for service connection 
for tinnitus, the Board will address this claim on the 
merits, rather than first determining whether new and 
material evidence has been submitted to reopen it.  

In addition to the foregoing, in statements from the veteran 
dated in April and August 1998, as well as at his hearing in 
January 1999, it appears that the veteran is seeking to 
establish an increased rating for his hypothyroidism.  In 
addition, it appeared, at his hearing, that the veteran was 
attempting to raise the claim of entitlement to an increased 
rating for his service-connected arthritis.  These matters, 
however, have not been developed on appeal, and are not 
inextricably intertwined with the appealed issues.  
Therefore, they are not a proper subject for the Board's 
consideration at this time, and are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's assertion that he has a bilateral wrist 
disability, including arthritis, that is related to service 
is not supported by any medical evidence that would render 
the claim for service connection for a wrist disability 
plausible under the law.

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for tinnitus has 
been obtained by the RO.

3.  The veteran has consistently complained of tinnitus since 
service, and has maintained it had its onset in service.  

4.  The veteran was a broadcast journalist during service, 
and is service connected for hypothyroidism.  

5.  The veteran's tinnitus complaints were recorded on the 
report of a VA examination conducted in September 1996, 
shortly after his discharge from service.  

6.  A Navy physician has stated that, based upon the 
veteran's military history, and his thyroid disease, he 
believes the veteran's tinnitus is service related. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a bilateral wrist disability, 
including arthritis.  38 U.S.C.A. § 5107 (West 1991).

2.  Granting the benefit of the doubt to the veteran, the 
criteria for establishing service connection for tinnitus 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
1991); 38 C.F.R. § 3.102.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Wrist Disability

Regarding this aspect of the veteran's appeal, the initial 
determination to be made is whether it is a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If it is not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Veterans Appeals (redesignated as the United States Court of 
Appeals for Veterans Claims, effective March 1, 1999), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

A review of the veteran's service medical records reflects a 
number of occasions when he was seen for complaints of wrist 
pain.  The earliest is dated in 1986, when he was thought to 
have a probable right wrist sprain.  In 1987 records, his 
right wrist was described as tender on palpation, but X-rays 
were negative for any fracture.  In 1990, the veteran 
complained of right wrist pain following an automobile 
accident, and in February 1994, it was thought he had 
tendonitis.  Wrist X-rays taken at that time, however, 
revealed no significant abnormality.  Wrist complaints were 
again noted in records dated between March and September 
1994, but tests revealed no electrical evidence of carpal 
tunnel syndrome or neuropathy.

In March 1995, while the veteran was undergoing treatment for 
his thyroid disability at the Endocrinology Clinic of Walter 
Reed Army Medical Center, it was recorded that there was a 
history of arthritis of the wrists (as well as of the knees 
and shoulders).  This document, however, did not set forth 
the basis for this comment, include any record of treatment 
for arthritis, or otherwise set forth that that was the 
treating physician's personal conclusion based on a review of 
the veteran's medical history and current examination.  It 
appears simply to have been a transcription of information 
provided by the veteran for purposes of providing a quick 
medical background in the context of the endocrinology 
workup.  This is particularly so, given the absence of any 
wrist arthritis shown in any previous record, including X-
rays.  Similarly, the wrist arthritis noted on the report of 
examination conducted at the time of the veteran's discharge 
from service, the following year, appears to be likewise 
based solely upon the history provided by the veteran, rather 
than an independent review of the all the records.  In 
addition, at the time of this examination, the upper 
extremities were reported as normal upon clinical evaluation.  

In September 1996, the veteran underwent an examination for 
VA purposes in connection with his claim.  At that time, he 
complained of pain in both wrists.  Physical examination, 
however, revealed that there was no swelling, deformity, or 
tenderness, and X-rays of the right wrist were interpreted as 
revealing that it was normal.  (X-rays of the left wrist were 
apparently not taken.)  There was no diagnosis entered in the 
examination report referable to the wrist.  Subsequently 
dated treatment records, from December 1996, again revealed 
that the veteran complained of wrist pain.  Significantly, 
however, while the veteran was provided wrist splints, X-rays 
revealed that the wrists were "normal" and there was no 
specific wrist disability diagnosed.  (The examiner's 
assessment simply consisted of a listing of the veteran's 
complaints.)  Thereafter, there are no further medical 
records associated with the claims file in which wrist 
complaints are mentioned, and none reflecting that any 
specific wrist disability was diagnosed.  

As has been held by the Court of Appeals for Veterans Claims, 
"[i]n the absence of proof of a present disability, there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992).  As set forth above, the current medical 
evidence in this case fails to show the presence of a 
specific diagnosis of a disability or disease affecting the 
veteran's wrists.  Although there are records of a number of 
occasions when the veteran was seen for wrist complaints in 
service, and some records indicate that it was considered he 
had arthritis of those joints (as he does for the shoulders, 
knees, cervical and lumbar spine, which have been service 
connected), this condition was not demonstrated on X-rays at 
the time, and there were, otherwise, no diagnoses of any 
chronic wrist disability reflected in the records.  Moreover, 
the postservice treatment records similarly fail to show that 
any wrist arthritis was found on X-rays, and there are no 
records reflecting any diagnosis of any chronic wrist 
disability.  The diagnosis entered in the postservice records 
was merely a description of the veteran's symptoms.  Under 
such circumstances, a fundamental requirement for a well 
grounded claim, as imposed by 38 U.S.C.A. § 5107, has not 
been met.  There is no competent evidence currently 
reflecting the presence of a distinct wrist disability.  
Caluza, supra.  

In the absence of a well grounded claim, there is no duty to 
assist the veteran further in the development of that claim.  
Grivois v. Brown, 6 Vet.App. 136 (1994).  If a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 (1993).  
Accordingly, as claims that are not well grounded do not 
present a question of fact or law over which the Board has 
jurisdiction, the claim for service connection for a 
bilateral wrist disability, including arthritis, must be 
denied.  

In reaching this conclusion, the Board is aware that the 
veteran himself believes that he has a disability affecting 
his wrists that is related to service.  As indicated above, 
however, when the question involved does not lie within the 
range of common experience or common knowledge, but requires 
special experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  The Board 
does not doubt the sincerity of the veteran's belief in the 
validity of his contentions, but he does not meet the burden 
of presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu, supra; Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit, supra.  In the event the 
veteran is subsequently diagnosed to have a specific 
disability or disease entity affecting his wrists, he may 
submit such evidence to the RO in an attempt to reopen his 
claim.  

Tinnitus

The Board finds that the veteran's claim for service 
connection for tinnitus is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a), in that the veteran has stated a 
plausible basis for awarding service connection for that 
disability.  The Board further finds that VA has met its duty 
to assist in developing the facts pertinent to the veteran's 
claim.  In this regard, the Board observes that the veteran's 
service medical records have been associated with the claims 
file, and he has been examined for VA purposes in connection 
with this claim.  Furthermore, the veteran has not asserted 
that there are additional pertinent records regarding this 
issue which could be obtained.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  

In this case, the veteran contends that he developed tinnitus 
due to his exposure to various types of acoustic trauma 
during service, which would have occurred during his work as 
a broadcaster, and as a sound technician.  That work put him 
in close proximity to radio and television transmitters, 
satellite dishes, and microwave relay equipment.  He 
describes his tinnitus as manifested by a whistling, or 
"electric screeching, kind of like feedback" sound.  This, 
he explains, accounts for his denial of tinnitus in service, 
when the condition was described to him as a ringing in the 
ears.  Since he did not experience any ringing, he stated 
that he did not have tinnitus.  The veteran also offered that 
the condition could have been caused by the inservice surgery 
performed to excise a masseter muscle mass.  (The veteran is 
currently service connected for the surgical scar from that 
surgery.)  

A review of the veteran's service medical records fails to 
show any complaints or findings of tinnitus.  Indeed, and as 
indicated above, in a July 1991 record, the veteran denied 
having tinnitus.  (This occurred during the course of 
treatment he was receiving for a perforated eardrum, caused 
by his use of a cotton swab.)  The first medical record 
reflecting any complaints of tinnitus is the report of the 
examination conducted for VA purposes in September 1996, in 
connection with this claim.  At that time, the veteran 
reported a moderate, constant, high-pitched noise, which he 
thought had come on gradually over a number of years.  Since 
that time, the veteran has testified that the tinnitus is 
essentially constant and, in April 1998, he sought an opinion 
from one of his treating physicians regarding the cause of 
this disability.  This physician, a neurologist at the 
Bethesda Naval Medical Center, wrote in the margin of an 
April 1998 outpatient treatment record as follows:  

Based on the mil[itary] h[istory] hearing loss & 
[illegible] thyroid disease I would believe 
tinnitus is service related. 

On the foregoing record, it is the Board's view that there is 
a reasonable basis for relating the veteran's current 
tinnitus complaints to his service.  It is observed that the 
veteran's military discharge certificate confirms his duty as 
a broadcast journalist.  This would likely expose the veteran 
to the electronic equipment he has described.  The Board also 
notes that the record documents tinnitus complaints since 
shortly after the veteran's service discharge, and that his 
explanation for denying tinnitus in service is plausible.  
Moreover, the veteran has been service connected for a 
thyroid disability, as mentioned by his treating physician.  

Although we recognize the obvious difficulty in objectively 
demonstrating tinnitus, and acknowledge, as the RO noted, 
that the veteran denied tinnitus complaints in service, the 
Board concludes that, in view of the facts set forth above, 
including the medical opinion to the effect that, that in 
light of the veteran's military history, his tinnitus is 
considered to be related to service, there has been raised a 
reasonable doubt as to whether tinnitus was incurred in 
service and exists today.  Where such a doubt is raised, we 
give the benefit of the doubt to the veteran.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  
Accordingly, a basis upon which to grant service connection 
for tinnitus has been presented in this case.  


ORDER

Service connection for a bilateral wrist disability, 
including arthritis, is denied.  

Service connection for tinnitus is granted.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

- 10 -


- 1 -


